17 F.3d 657
FISHER BROS. SALES, INC., Appellant in 93-1182,v.UNITED STATES of America.Julia Saavedra BALMACEDA;  Aandres Munoz Torres;  AbalosLabbe Juan Pablo;  Abatte Osorio Hons.;  Abdon M. Alvarez;Abraham Sabaj Nallar;  Abrigo Olivos Rodemil;  Acevedo DuranOsvaldo Hernan;  Acosta Ramirez Carlos;  Victoriano AcunaContreras;  Marco Heribeto Acuna Montero;  Javier AcunaGonzalez;  Mardones Adolfo Riveros;  Adriana RodriguezLarragana;  Agr Henriquez y Varela;  Agr Kiwi Masters Ltda;Agric Morande Lavin Ltda;  Agric Caiquenes Ltda;  AgricCarvallo Ltda;  Agric Cerrillo Ltda;  Agric Chorombo Ltda;Agric Cotiella Ltda;  Agric Del Alto Ltda;  Agric Del ValleLtda;  Agric El Espino N12, et al., Appellants in 93-1205,v.UNITED STATES of America.CARBEN, INC., Appellant in 93-1206,v.UNITED STATES of America.COMPANIA SUD AMERICANA DE VAPORES S.A., Appellant in 93-1207,v.UNITED STATES of America.NEW MARKET INVESTMENT CORPORATION, Appellant in 93-1208,v.UNITED STATES of America.GUZMAN Y DEL REAL, LIMITRADA, individually and as classrepresentative, Appellant in 93-1209,v.UNITED STATES of America.Guzman Y Del Real, Limitrada, Appellant in 93-1209.
Nos. 93-1182, 93-1205 to 93-1209.
United States Court of Appeals,Third Circuit.
Decided April 25, 1994.

Present:  SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ALITO, ROTH, LEWIS, Circuit Judges.

ORDER

1
A majority of the active judges having voted for rehearing in banc in the above appeal, it is


2
ORDERED that the Clerk of this Court vacate the panel's opinion and judgment filed February 25, 1994, and list the above case for rehearing in banc at the convenience of the court.